Citation Nr: 1234626	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Navy from December 1941 to December 1945, from January 1947 to June 1947, and again from July 1947 to July 1952.  He was awarded the Combat Action Ribbon (CAR), a submarine combat insignia and the Bronze Star Medal with 'V' device.  The Veteran was also a member of the United States Naval Reserve from 1963 to 1965.

This case originally came before the Board of Veterans' Appeals (Board) from appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Special Processing Unit (Tiger Team) at the Regional Office (RO) in Cleveland, Ohio which denied the reopening of the appellant's claim of entitlement to service connection for bilateral hearing loss.  Subsequent handling of the case was done at the RO in Manchester, New Hampshire.

In August 2011, a Board hearing was held at the Manchester RO before the undersigned, who is the Veterans Law Judge rendering the final determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

The Board subsequently reopened the appellant's service connection claim and most recently remanded the case for additional development in July 2012.  The case has now been returned to the Board for appellate review.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the appellant has current bilateral hearing loss which is due to events in active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the appellant's separation from service in July 1952.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the appellant was provided adequate notice in a letter dated in February 2010 (prior to the issuance of the July 2010 rating decision that denied the claim), as well as in letters mailed in September 2010, October 2011, January 2012, and March 2012.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service medical records have been included in the claims file.  Private and VA medical records have been associated with the claims file.  The RO arranged for a VA audiometric examinations in October 2010, and July 2012.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiner obtained a reported history from the Veteran and conducted a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and had the opportunity to respond.  He has not identified any other available pertinent evidence that remains outstanding.  The Board concludes that the appellant was afforded an adequate examination for his claimed bilateral hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the July 2012 Board remand, the appellant was scheduled for a VA audiometric examination that same month.  Pursuant to the July 2012 Board remand, VA obtained an opinion that considered the appellant's submarine service and discussed the audiometric configuration demonstrated in the audiometric testing of record.  Therefore, substantial compliance has been achieved.

VA has therefore substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on his claims at this time.  Accordingly, the Board will address the merits of the claim.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to service connection for bilateral hearing loss.  He maintains that the etiology of his bilateral hearing loss is rooted in his experiences during his active military service, and in particular his combat service, to include both exposure to noise trauma and a pressurized environment on a submarine and exposure to noise trauma from the guns on a destroyer.  He has also argued that his hearing loss is related to the fungal infections he regularly suffered during his first period of service and periodically thereafter.  The appellant provided testimony to that effect at his August 2011 Travel Board hearing.  

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as diseases of the nervous system (e.g., sensorineural hearing loss), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Prior to November 1967, audiometric testing results were reported in standards established by the American Standards Association (ASA).  Since November 1, 1967, those standards have been established by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

Review of the appellant's service medical treatment records reveals that during examinations conducted in December 1941, November 1944, December 1945, January 1947, June 1947, and July 1952, the appellant's hearing acuity was measured by whispered and spoken voice (15/15 bilaterally).  There are no in-service audiograms of record.  

As previously noted, the appellant was a member of the Naval Reserve after his separation from active duty in 1952; he was a member from 1963 to 1965.  On an audiological evaluation accomplished in October 1963, converted pure tone thresholds for the appellant, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
20
15
15
15
10

On an audiological evaluation accomplished in September 1964, converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20
LEFT
20
15
15
15
15

On an audiological evaluation accomplished in August 1965, converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
10
LEFT
15
10
15
25
20

The evidence of record includes VA treatment records dated between September 2000 and November 2010.  In September 2000, the appellant sought treatment for itching and flaking of both ears.  He reported decreased hearing even with hearing aids.  Audiometric testing was accomplished in December 2000.  The pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
20
40
35
LEFT
60
50
35
25
30

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  Each ear meets the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

However, there is no mention of the etiologic cause of the appellant's bilateral hearing loss in these VA records.  Nor was there any determination as to onset date.

The appellant was afforded a VA audio examination in April 2003; the examiner reviewed the appellant's claims file.  The appellant complained of hearing loss.  The appellant described being on a submarine while in service and having significant exposure to noise from depth charges and diesel engines.  During the Korean War, he was on a destroyer and exposed to muzzle blasts.  The appellant said that he was a radio operator and he copied code for hours at a time which involved overcoming static noise.  He also worked with sonar.  The appellant also reported experiencing drainage in his ears during his first period of active service which was treated with silver nitrate.  He said that he still had occasional ear drainage.  The appellant denied any occupational or recreational noise exposure.  

Audiometric testing was accomplished at this time.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
35
30
35
LEFT
55
50
35
30
35

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 84 percent in the left ear.  Each ear meets the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The examiner rendered a diagnosis of sensorineural hearing loss in each ear.  The examiner concluded that the appellant's current hearing loss was not typical of a noise-induced hearing loss.  The examiner noted that the appellant's August 1965 audiogram results were normal.  The examiner also noted that the appellant had had problems with his ears in service, including fungus in his right ear and runny ears; however, the examiner concluded that, despite the in-service infections and drainage, given the audiometric values in 1965, it was not likely that the appellant's current hearing loss was caused by his military service.

In July 2003, the appellant submitted a copy of an article about hearing loss.  In this article entitled Protect Your Hearing, the appellant highlighted various sections, including those stating that intense, brief exposure to loud sounds can be harmful to the structures of the inner ear as well as those stating that more often hearing loss is a result of the cumulative effect of noise exposure.  The article also indicated that the longer the exposure to any sound louder than 85 decibels, the greater the eventual loss of hearing.  Furthermore, the article stated that exposure to 90 decibels for two to three hours can damage the ears.  

However, the Veteran submitted this article without any reference to it by any health care professional.  The Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Medical treatise information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  This article does not appear to meet the standard set forth in Wallin, because nothing in it delves into an association between the Veteran's service and his currently demonstrated sensorineural hearing loss.  This article is not regarded as germane, as nothing in it applies the specific facts to this specific case.  Sacks v. West, 11 Vet. App. 314, 317 (1998).

The evidence of record includes private treatment records from the HeartSpring Hearing Center dated between April 1996 and October 2005.  These indicate that the appellant was assessed with bilateral moderate sensorineural hearing loss; the appellant was prescribed hearing aids.  However, there is no opinion regarding the etiology of the appellant's hearing loss.

In April 2010, VA received a letter from a submariner who had served with the appellant.  The submariner stated that he knew that the appellant had been treated for his ears from time to time.  He said that, in his opinion, it was entirely possible that the environment and the appellant's duties could have caused some hearing loss.

Records from the Wichita Surgical Specialists, dated between September 2005 and May 2010, indicate that the appellant continued to suffer from bilateral sensorineural hearing loss.  In a May 2010 note, the appellant's treating physician stated that an audiogram showed moderate sensorineural hearing loss and that it sounded like it was "very possible this could be due to noise exposure."  The physician went on to state that the degree of noise exposure versus the aging process was unknown.  

The Board notes that the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  Any medical opinion, such as the May 2010 private medical opinion, to the effect that it is possible that there is a connection between the Veteran's hearing loss and some aspect of his military service is therefore not probative.  

The appellant was afforded a VA audio examination in October 2010; the examiner reviewed the appellant's claims file.  The appellant said that he had begun to notice difficulty hearing in 1945.  He said that he had had frequent fungus infections in his ears in service and periodic infections since then.  A negative family history of hearing loss was given by the appellant.  He denied pre-service noise exposure and also post-service noise exposure.  Audiometric testing was accomplished at this time.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
60
55
65
LEFT
65
60
55
50
60

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 68 percent in the left ear.  Each ear meets the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The examiner noted that the appellant's October 1963 and September 1964 audiogram results were normal from 250 Hz through 8000 Hz.  The examiner also noted that these results were obtained 10-11 years after the appellant's discharge from service in 1952, that these normal findings were generated approximately 19 years after the reported onset of hearing difficulty in service and that the appellant's service medical records were negative for any complaints of hearing loss or signs of auditory dysfunction.  The examiner stated that the appellant's audiometric configuration showed a rising slope which is not consistent with noise-induced hearing loss.  Based on these findings, the examiner concluded that it was less likely than not that the appellant's current hearing loss was related to his military service.

The appellant has submitted a copy of the report of audiometric testing conducted at Comprehensive Audiology in October 2011.  While the results show continued hearing loss, there is no opinion as to the etiology or onset date of that hearing loss.

The appellant was afforded another VA audio examination in July 2012; the examiner reviewed the appellant's claims file.  The examiner noted that the appellant had served on a submarine between 1941 and 1945, and that he was exposed to depth charges, incoming bombs, torpedo explosions and blowers during that time.  The examiner noted that the appellant reported being an electronics technician in boiler rooms frequently and that he listened to loud sounds while acting as a sonar and radio operator.  The examiner also noted that the appellant had served on a destroyer for three years and that his battle station was under a 5-inch gun mount.  Audiometric testing was accomplished at this time.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
50
60
LEFT
70
60
60
60
70

Speech audiometry revealed speech recognition ability of 54 percent in the right ear and 48 percent in the left ear.  Each ear meets the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The examiner rendered a diagnosis of sensorineural hearing loss in each ear.  The examiner concluded that the appellant's current hearing loss was not as least as likely as not to be caused by or the result of an event in service.  Although the examiner allowed that it was possible that a portion of the appellant's hearing loss might be related to service, he concluded that this possibility was less than 50 percent in probability.  The examiner stated that the appellant did have significant noise exposure in service.  However, the examiner also stated that the appellant's service medical records were negative for any complaints of hearing loss or signs of auditory dysfunction, that the appellant's October 1963 and September 1964 audiogram results were normal and that the appellant's audiometric configuration showed a rising slope which is not consistent with noise-induced hearing loss.  With regard to hearing loss and auditory damage due to pressure changes described by the appellant, the examiner stated that said pressure changes would result in conductive hearing loss which the appellant does not have.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's bilateral sensorineural hearing loss and his active service, despite his contentions to the contrary.  

In that regard the Board finds substantially probative the July 2012 VA medical opinion undertaken specifically to address the matter on appeal.  The opinion was rendered after review of the Veteran's claims file, including his service medical records; the opinions are clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).  In addition, the April 2003 and October 2010 VA audiology opinions also state the same conclusion.

The only evidence of record to support the Veteran's contentions comes from the May 2010 private medical opinion, the article discussed above and the appellant's statements; however, the Board finds that these pieces of evidence are of minimal probative value, because they are generic in nature and do not provide a probative medical rationale which is specific to the Veteran's medical history.  

Based on the evidence, the Board concludes that service connection is not warranted for the appellant's bilateral hearing loss.  While the appellant has claimed that his hearing loss began in service, the appellant's hearing was shown to be normal by audiograms in October 1963, and September 1964 - more than 10 years after his discharge from service.  The weight of the evidence does not demonstrate, or approximate, findings supportive of linkage between the current hearing loss demonstrated by the appellant and his active military service.  There is no probative opinion of record that provides an etiologic link between the Veteran's current hearing loss and any incident of his military service.

The appellant has stated that he has hearing loss that started in service.  The appellant has pointed out that he served as radioman, sonar operator, radar operator, and electronics technician aboard a submarine during World War II.  He has also pointed out that the environment on a World War II submarine was constantly changing with internal pressure changes as well as humidity and temperature changes.  He has reported that there were frequently loud and sharp noises from bombs and depths charges while his submarine was on patrol, and he has pointed out that these blasts were especially loud if a person was listening on sonar with head phones as he did.  The appellant has also stated that he received treatment for a fungus in his ears on several occasions during his service in World War II. 

The appellant has also maintained that his hearing loss is related to his service on a Navy destroyer during the Korean War because his battle station on the destroyer was near the ammunition hoist to the number one gun turret.  He has stated that this gun was used frequently for the bombardment of the coast of North Korea and that it would be fired at intervals of approximately once every ten minutes over several hours at a time.  He has indicated that his hearing would be degraded for a while after such bombardments, but the hearing would gradually return.  The appellant contends that he has experienced a gradual loss of hearing and of the ability to understand voices or words since his discharge from the Navy in July 1952.  

The Board notes the Veteran testified and provided numerous statements that he sought VA medical treatment for his hearing loss as early as 1946, shortly after separation from his first period of service, and again in 1953, shortly after his separation from the last period of active military service.  Specifically, he identified going to the VA Medical Center in Oklahoma City in 1946 and 1953.  Thereafter, he further noted seeking treatment at the VA Medical Center in Wichita, Kansas in 1994.  

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his difficulties with hearing loss.

The Board has considered the Veteran's statements submitted in support of his claim that his current hearing loss is etiologically related to his active naval service.  To the extent that such statements represent evidence of continuity of symptomatology, without more, they are not competent evidence of a diagnosis, nor do they establish a nexus between any acquired pathology and his military service.  

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  Sensorineural hearing loss requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his bilateral sensorineural hearing loss because he is not qualified to offer such opinions.  Likewise, his submariner comrade and his representative are not competent to provide a probative opinion on the question of etiology, either.

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for bilateral hearing loss.  As such, the evidence is insufficient to support a grant of service connection for any such hearing loss.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


